Citation Nr: 0003030	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-42 185 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for transitional cell 
carcinoma of the bladder for accrued purposes only.

2.  Entitlement to service connection for prostate cancer for 
accrued purposes only.

3.  Entitlement to service connection for skin cancer for 
accrued purposes only.

4.  Entitlement to an earlier effective date prior to October 
1, 1992, for the award of service connection for cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1950 to June 1954.  
The veteran died in November 11, 1991.  The appellant is the 
veteran's widow.

The Board notes that service connection for transitional cell 
carcinoma of the bladder was denied in August 1990.  This 
issue was appealed to the Board.  In October 1991, the Board 
REMANDED the appeal.  The veteran died in November 1991.  In 
August 1992, the RO denied service connection for cause of 
the veterans death.  The claim for death benefits was 
reconsidered in April 1993, and service connection for cause 
of death, transitional cell carcinoma of the bladder, was 
granted, effective October 1, 1992 based on revision of 38 
C.F.R. 3.309.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitled to service connection for 
transitional cell carcinoma of the bladder, prostate cancer, 
and skin cancer for accrued purposes, and entitlement to an 
effective date prior to October 1, 1992 for the cause of the 
veteran's death.  The appellant and her representative 
appeared before a hearing officer at a hearing at the RO in 
December 1996.  


FINDINGS OF FACT

1.  The claims for service connection for transitional cell 
carcinoma of the bladder, prostate cancer, and skin cancer 
were pending at the time of the veteran's death.

2.  Competent evidence showing a nexus between the veteran's 
transitional cell carcinoma of the bladder and his active 
service, to include possible exposure to ionizing radiation, 
is not of record.

3.   There is no evidence that the veteran's transitional 
cell carcinoma of the bladder was diagnosed in service or 
within a year of separation from service.

4.  Competent evidence of a diagnosis of prostate cancer is 
not of record.

5.  Competent evidence of a diagnosis of skin cancer is not 
of record.

6.   The veteran died in November 1991 of cardiac and 
respiratory arrest due to metastatic neoplastic disease and 
transitional cell carcinoma of the bladder.

7.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death was received 
in February 1992.

8.  The effective date of the legislative act which provided 
a basis for the RO's grant of service connection for the 
cause of the veteran's death as a result of transitional cell 
carcinoma of the bladder is October 1, 1992.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for 
transitional cell carcinoma of the bladder as secondary to 
exposure to ionizing radiation for accrued benefits purposes 
is not well grounded.  38 U.S.C.A. § 5107(a)(West 1991).

2.  The appellant's claim for service connection for prostate 
cancer as secondary to exposure to ionizing radiation for 
accrued benefits purposes is not well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

3.  The appellant's claim of entitlement to service 
connection for skin cancer as secondary to exposure to 
ionizing radiation for accrued benefits purposes is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an effective date prior to October 1, 
1992 for the award of service connection for cause of death 
have not been met. 38 U.S.C.A. § 1112, 5110(g) (West 1991 and 
Supp. 1999); 38 C.F.R. § 3.309(d)(3)(ii), 3.311b (1992); 38 
C.F.R. §§ 3.114(a), 3.309, 3.312, 3.400 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for accrued benefits

Generally, the issue of entitlement to accrued benefits must 
be based on the evidence of record at the time of death.  In 
this case, additional documents were associated with the 
claims file after the veteran's death.  However, certain 
records might be viewed from the Court as either in the 
constructive possession of VA or in the case of the opinion 
of the Chief Medical Director of the VA, continuation of a 
regulatory process rather than the creation of new evidence.  
Therefore, the Board has reported all the evidence.  However, 
we again note that the determination must be made based on 
the evidence on file.

At the time of the veteran's death, he had initiated an 
appeal from a denial of claims for entitlement to service 
connection for transitional cell carcinoma of the bladder 
secondary to exposure to ionizing radiation during 
atmospheric nuclear weapon testing during service.  The 
veteran had also filed a claim for service connection for 
prostate cancer and skin cancer as secondary to exposure to 
ionizing radiation during atmospheric nuclear weapon testing 
during service.  Although the veteran's appeals terminated 
with his death, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased claimant's claim for VA benefits by submitted a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121; see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while 
the appellant's claim for accrued benefits in this appeal is 
separate from the claim for service connection that the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the veteran's claim and, by statute, the 
appellant takes the veteran's claim as it stood on the date 
of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  
In the instant case, the veteran died in November 1991, and 
the appellant's claim for accrued benefits was received in 
August 1992.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which a 
claimant was entitled at the time of his or her death under 
existing ratings or based on evidence in the file at the time 
of his or her death. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000.  Here, the appellant (the veteran's widow) is 
advancing essentially the same service connection claims (for 
accrued benefit purposes) which the veteran had pending at 
the time of his death.

The appellant is seeking, for accrued benefit purposes, 
service connection for transitional cell carcinoma of the 
bladder, prostate cancer, and skin cancer as a result of 
exposure to ionizing radiation during atmospheric nuclear 
weapon testing during service.  It is necessary to determine 
if well grounded claims with respect to each issue have been 
submitted.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990). 

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service or resulted from a service-connected disability.  It 
requires evidence relevant to the requirements for service 
connection cited above and of sufficient weight to make the 
claim plausible and capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 1 Vet. 
App. at 81.  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  At the time of the veteran's 
death in November 1991, service connection for a disability 
that was claimed to be attributable to radiation exposure 
during service could be demonstrated by three different 
methods.  First, at the time of the veteran's death, the law 
and regulations had been amended to add several radiogenic 
diseases as presumptively service connected; however cancer 
of the bladder was not included at that time.  38 U.S.C.A. § 
1112(c) (West 1991); see also 38 C.F.R. § 3.309.  Second, 38 
C.F.R. § 3.311(b) provides a list of "radiogenic diseases" 
which included urinary bladder cancer that will be service 
connected provided that certain conditions specified in that 
regulation are met, including an opinion by the Chief Medical 
Director.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996) 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997)).

The appellant has not alleged that the veteran served in 
combat and the evidence of record does not indicate that he 
served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
not applicable in this case.

In the instant case, the Defense Nuclear Agency has confirmed 
that the veteran participated in Operation CASTLE, an 
atmospheric nuclear weapon detonation conducted in 1954.  
Operation CASTLE is recognized by VA as an "operational 
period" in which onsite participation entitles veterans to 
presumptive service connection for several specified 
conditions.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1998); 
see also 38 C.F.R. § 3.309.  "Onsite participation" is 
defined as "presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test."  38 C.F.R. § 3.309.  Thus, the Board deems that the 
veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
in accordance with 38 C.F.R. § 3.311, and was a radiation 
exposed veteran as defined by 38 C.F.R. § 3.309.

Service medical records reveal no complaints, findings, or 
treatment of transitional cell carcinoma of the bladder, 
prostate cancer or skin cancer during service.  

A.  Transitional cell carcinoma of the bladder

The first medical record showing findings of transitional 
cell carcinoma of the bladder is a January 1989 private 
hospital and pathological evaluation, more than 34 years 
after the veteran's discharge from service.  At that time, 
the veteran underwent a radical cystourethrectomy and 
prostatectomy with ileoconduit urinary diversion.  At a May 
1989 VA examination, the veteran reported that he had been 
diagnosed with cancer of the bladder and prostate and 
underwent surgery in January 1989.  The impression included 
carcinoma of the bladder and prostate, status post surgery in 
January 1989.

As noted previously, the Defense Nuclear Agency, in January 
1990 correspondence confirmed the veteran's participation in 
atmospheric nuclear testing in the 1950s.  However, according 
this agency, the scientific dose reconstruction indicates 
that the veteran would have received a probable dose of 2.737 
rem gamma of radiation.  The agency further stated that the 
veteran's internal exposure potential was less than 0.150 rem 
committed dose equivalent to the bladder.

In a June 1990 letter, the Associate Deputy Chief Medical 
Director stated that following review of the claims folder, 
although exposure to ionizing radiation during service is 
conceded, it was highly unlikely that his bladder cancer was 
related to such exposure.  

Subsequently, in March 1994, the Defense Nuclear Agency 
recalculated the veteran's radiation dose and determined that 
the dose was 3.54 rem from external emitters and internal rem 
dose of less than 0.15 to the bladder.  The RO again 
submitted the veteran's file to the Chief Medical Director 
for consideration.  In a March 1996 opinion, the Assistant 
Chief Medical Director stated that it is unlikely that the 
veteran's bladder cancer could be attributed to exposure to 
ionizing radiation in service.  As noted previously, this 
opinion is included for consideration of accrued benefits as 
a continuation of a regulatory process and is not considered 
to be new evidence.

The Board notes that the medical evidence does not show, nor 
does the appellant contend, that the veteran's bladder cancer 
was included in the types of cancer that were subject to 
presumptive service connection at the time of the veteran's 
death under 38 C.F.R. § 3.309.  For purposes of 38 C.F.R. § 
3.311(b), the Board notes that the medical evidence shows 
that veteran's bladder cancer disorder was one of the 
radiogenic diseases listed in the regulation at the time of 
his death.  See 38 C.F.R. § 3.311(b).  However, the Associate 
Deputy Chief Medical Director, after reviewing the veteran's 
file, determined that given the veteran's probable dose of 
radiation during service, it was highly unlikely that his 
bladder cancer was attributable to exposure to ionizing 
radiation during service.

The claim for service connection for transitional cell 
carcinoma of the bladder is not well grounded.  See Caluza, 
supra.  The Board notes that the veteran's death was due to 
metastatic neoplastic disease and transitional cell carcinoma 
of the bladder.  However, there is no competent evidence from 
a medical professional that the veteran's transitional cell 
carcinoma of the bladder was related to service, to include 
exposure to ionizing radiation during service.  Even when we 
exclude all documentation received after the date of death, 
there is no competent evidence that relates the disorder to 
service.  Thus, the claim for service connection for 
transitional cell carcinoma of the bladder is not well 
grounded.

B.  Prostate cancer

A January 1989 private hospital and pathological evaluation, 
more than 34 years after the veteran's discharge from 
service, reveals that the veteran underwent a radical 
cystourethrectomy and prostatectomy with ileoconduit urinary 
diversion.  The diagnosis was transitional cell carcinoma of 
the bladder.  However, the January 1989 pathology report 
specifically stated that the findings pertaining to the 
prostate were unremarkable.  Subsequently, during a May 1989 
VA examination, the veteran reported that he had surgery for 
bladder and prostate cancer in January 1989.  The assessment 
included carcinoma of the bladder and prostate, status post 
surgery in January 1989.

The Board notes that prostate cancer has never been 
determined to be a radiogenic disease under either 38 C.F.R. 
§ 3.309 or § 3.311.  Moreover, the medical evidence 
establishes that the veteran developed transitional cell 
carcinoma of the bladder and underwent a prostatectomy in 
1989, many years after service; however, there is no 
diagnosis of prostate cancer of record.  The Board notes that 
VA examiners, in May 1989, stated that the veteran had a 
history of prostate cancer, it appears that such statements 
were based on the veteran's statements during his VA 
examination.  There is no indication that the VA examiners 
reviewed the records from the veteran's January 1989 private 
hospitalization.  Additionally, no medical professional has 
related prostate cancer to service in any manner including 
exposure to ionizing radiation.  Even if we accept an 
inaccurate medical history as correct (the presence of 
prostate cancer), the claim remains not well grounded because 
no professional has linked the disorder to service.  
Accordingly, the claim for service connection for prostate 
cancer is not well grounded.  See Caluza, supra.

C.  Skin cancer

VA medical records dated from June 1990 to January 1991 show 
treatment for hyperpigmented wart-type lesions on the 
veteran's neck and armpits, psoriatic lesions on his ears, 
arms, back and buttocks.  Diagnoses included psoriatic 
dermatitis, kelosis, and hypertrophic skin.  It was noted 
that the veteran alleged radiation exposure.  At a December 
1996 hearing at the RO, the appellant submitted pictures of 
the veteran's skin.

The Board notes that the medical evidence does not show, nor 
does the appellant contend, that the veteran's claimed 
disorder, skin cancer, is included in the types of cancer 
that are subject to presumptive service connection under 38 
U.S.C.A. § 1112(c) (West 1991).  

For purposes of 38 C.F.R. § 3.311(b), the Board notes that 
the medical evidence shows that skin cancer is one of the 
radiogenic diseases listed in the regulation.  See 38 C.F.R. 
§ 3.311(b)(2).  However, there is no competent medical 
evidence of record indicating a diagnosis of skin cancer. 

Moreover, as to the diagnoses of included psoriatic 
dermatitis, kelosis, and hypertrophic skin, the Board notes 
that there is no competent medical evidence of record showing 
a nexus between the veteran's psoriatic dermatitis, kelosis, 
and hypertrophic skin and active service, including exposure 
to ionizing radiation.

The appellant's claim for service connection for skin cancer 
for accrued benefits purposes is not well grounded.  See 
Caluza, supra.  Service connection is warranted for a 
"[d]isability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . .."  38 U.S.C.A. § 1110 (West 1991).  Although the 
veteran claimed that he had skin cancer, there was no 
diagnosis of skin cancer prior to his death.  In the absence 
of proof of a current disability which is related to service, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The appellant's assertions that 
the veteran had a disability are not competent and do not 
establish a well grounded claim.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).  Therefore, the Board concludes that the 
appellant's claim for service connection for skin cancer for 
accrued benefits purposes is not well grounded.  Accordingly, 
the claim for service connection for skin cancer is denied.  
38 U.S.C.A. § 5107 (West 1991).

II.  Earlier effective date for service connection for cause 
of death

The appellant, the widow of the veteran, contends that the 
effective date for the award of service connection for cause 
of the veteran's death should be the date her claim was 
initially received. She believes that the transitional cell 
carcinoma of the bladder that resulted in the death of the 
veteran developed as a result of exposure to ionizing 
radiation while on board the Bairoko during Operation CASTLE 
in 1954 during the atomic bomb explosions.

The record shows that the veteran died in November 1991. A 
claim for service connection for the cause of the veteran's 
death was received from the appellant in February 1992.  The 
RO denied the appellant's claim in August 1992.  
Subsequently, April 1993, the appellant requested 
reconsideration of her claim for service connection for the 
cause of the veteran's death due to a change in the law.

In 1992, Congress enacted the Veterans' Radiation Exposure 
Act of 1992, Pub.L. No. 102-578, which established a 
presumption of service connection for urinary tract cancer 
due to exposure to ionizing radiation.  Based on this 
liberalizing legislative act, and the fact that the veteran 
had participated in atmospheric nuclear testing in service, 
the RO granted the appellant service connection for the cause 
of the veteran's death.  The RO assigned an effective date of 
October 1, 1992, which was the effective date of Pub.L. No. 
102-578.

The appellant argues that the effective date for service 
connection for the cause of the veteran's death should be the 
date of the veteran's death, November 11, 1991. The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  38 U.S.C.A. § 5110(g) (West 
1991).  The Court recently affirmed this finding in Dorward 
v. West, No. 98-445 (U.S. Vet. App. Jan. 24, 2000).  See also 
Green v. Brown, 10 Vet. App. 111, 117 (1997); McCay v. Brown, 
9 Vet. App. 183 (1996); affirmed 106 F.3d (Fed. Cir. 1997), 
Layman v. Brown, 5 Vet. App. 194 (1993).  Public Law 102-578, 
§ 2(a), states that the effective date of such legislation is 
October 1, 1992.  Accordingly, given the fact that both the 
effective date for the grant of entitlement to service 
connection for the cause of the veteran's death and Pub. L. 
No. 102-578 are the same, the appellant has already been 
assigned the earliest possible date for service connection 
for the cause of the veteran's death allowable by law based 
on the presumption, created by Pub.L. No. 102-578, that the 
veteran's transitional cell carcinoma of the bladder was 
attributable to ionizing radiation exposure in service.

Notwithstanding the above, the appellant would be entitled to 
an effective date prior to October 1, 1992, for an award of 
service connection for cause of death if she can show, 
without resort to Pub.L. No. 102-578, that the veteran's 
transitional cell carcinoma of the bladder was related to 
service.

Here, we note that in Combee v. Brown, 5 Vet. App. 248, 248- 
62 (1993), the Court held that service connection may be 
warranted for a disease resulting from inservice exposure to 
ionizing radiation only as expressly provided in 38 U.S.C.A. 
§ 1112(c) (West 1991) or 38 C.F.R. § 3.311 (1996).  Each 
provides a separate and distinct framework for establishing 
service connection based on exposure to ionizing radiation in 
service.

38 U.S.C.A. § 1112(c) as implemented by 38 C.F.R. § 3.309(d), 
prior to October 1, 1992, did not provide a presumption of 
service connection for urinary tract, to include bladder 
cancer.  Accordingly, an effective date earlier than October 
1, 1992 for the cause of the veteran's death is not possible 
based on its provisions prior to the amendments enacted by 
Pub.L. No. 102-578.  Again, we emphasize that the effective 
date cannot be earlier than the effective date of the act.  
38 C.F.R. § 3.114(a).  Dorward v. West, No. 98-445 (U.S. Vet. 
App. Jan 24, 2000).

However, 38 C.F.R. § 3.311 may provide a basis for 
establishing an effective date prior to October 1, 1992, for 
the cause of the veteran's death if it can be determined that 
the veteran was exposed to radiation in service and that his 
bladder cancer, a radiogenic disease, was manifested five or 
more years after his exposure.  A determination of service 
connection under 38 C.F.R. § 3.311 is made by considering the 
likelihood that the level of the veteran's radiation exposure 
in service or radiation dose induced the radiogenic disease.  
See 38 C.F.R. § 3.311.

When a veteran was exposed to ionizing radiation as a result 
of participation in atmospheric testing of nuclear weapons in 
service, and he subsequently developed within the time period 
specified one of the diseases identified in the regulation as 
radiogenic diseases, then an assessment will be made as to 
the size and the nature of the radiation dose(s) and the case 
will be referred for further consideration to the VA Under 
Secretary for Benefits who may request an advisory opinion 
from the VA Under Secretary for Health.  38 C.F.R. § 
3.311(c).  

As noted previously, in accordance with 38 C.F.R. § 3.311(a), 
the VA, in view of the veteran's participation in Operation 
CASTLE, obtained a dose estimate from the Defense Nuclear 
Agency.  The Board notes that, in January 1990, the Defense 
Nuclear Agency initially provided a dose estimate of 2.737 
rem.  Based on this information, the VA Director of 
Compensation and Pension Service, citing a June 1990 medical 
opinion from the Associate Deputy Chief Medical Director, 
concluded that there was no reasonable possibility that the 
veteran's bladder cancer was attributable to his exposure to 
ionizing radiation in service.  Subsequently, in March 1994, 
the Defense Nuclear Agency recalculated the veteran's dose 
estimate to be approximately 3.54 rem.  On the basis of this 
dose estimate, the VA Director of Compensation and Pension 
Service, citing a March 1996 medical opinion from Assistant 
Chief Medical Director, concluded that there was no 
reasonable possibility that the veteran's bladder cancer was 
attributable to his exposure to ionizing radiation in 
service.  No medical opinion has been offered to rebut either 
opinion.  Accordingly, there is no basis (apart from the 
statutory presumption effective October 1, 1992) for a 
finding that the veteran's transitional cell carcinoma of the 
bladder was related to radiation exposure in service.

The death certificate listed a history of radiation fallout 
exposure in 1954 as a significant condition contributing to 
death but not resulting in the underlying cause. Upon review 
of the file, the Board notes that in 1989, the VA Associate 
Deputy Chief Medical Director was asked to review the records 
and determine whether the veteran's exposure to ionizing 
radiation during service was a contributing factor in the 
development of his bladder cancer.  In the January 1990 
opinion, the Associate Deputy Chief Medical Director stated 
that the veteran's bladder cancer was not attributable to his 
exposure to ionizing radiation during service.  The Assistant 
Chief Medical Director affirmed this decision in a March 1996 
opinion, finding that the veteran's death as a result of 
bladder cancer and its complications were not related to his 
exposure to ionizing radiation.  The Board finds that this 
opinion outweighed any implication by the death certificate 
that the veteran's exposure to ionizing radiation during 
service was a contributory cause of death within the meaning 
of 38 C.F.R. § 3.312.

Therefore, in light of the above, and in the absence of any 
credible evidence, scientific or medical, suggesting a 
contrary view, the Board finds no alternative basis in the 
record for an assignment of an effective date earlier than 
October 1, 1992, for the award of service connection for the 
cause of the veteran's death.
 
Finally, the Board notes that the appellant has submitted 
several medical articles in support of her claims.  However, 
while such medical articles generally discuss radiation 
induced cancer based on low dose exposure, there is no 
competent medical evidence that the veteran's case was the 
result of such low dose radiation.


ORDER

Service connection for transitional cell carcinoma of the 
bladder, for accrued benefit purposes, is denied.  Service 
connection for prostate cancer, for accrued benefit purposes, 
is denied.  Service connection for skin cancer, for accrued 
benefit purposes, is denied.  An effective date prior to 
October 1, 1992, for an award of service connection for cause 
of death is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

